PER CURIAM.
The proof that the colliding wagon bore the name “White’s Express Company,” taken with the defendant corporation’s failure to give any evidence tending to show that it did not operate the particular wagon, although it had admitted by its answer that it did operate and control wagons and vehicles in and about the streets of the city, sufficed for a prima facie case of ownership. Tuomey v. O’Reilly, 3 Misc. Rep. 302, 22 N. Y. Supp. 930.
Damages, within the verdict, were proven by testimony as to the actual expense of making adequate repairs to the article injured; and, while the appellant asserts error in the exclusion of a paper offered in its behalf upon the subject of an estimate for repairs, the proof failed to identify the estimate with the thing damaged and the ruling was clearly proper.
Judgment affirmed, with costs.